Citation Nr: 1721060	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-18 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from February 11, 1975 to March 19, 1975. 

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a left shoulder disability.

In October 2014, May 2015 and September 2016, the Board remanded the claim for further development and adjudication.  The case is again returned to the Board at this time for further appellate review.

As noted in the Board's Remands, the Veteran was scheduled for a videoconference hearing in March 2015 in accordance with his request.  However, he failed to report to the hearing without providing cause. Accordingly, the Board determined that the Veteran withdrew his hearing request.  38 C.F.R. § 20.704 (e) (2016).

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

There is clear and unmistakable evidence that the Veteran had a left shoulder disability prior to beginning his military service and clear and unmistakable evidence his service did not permanently worsen it.


CONCLUSION OF LAW

The Veteran's preexisting left shoulder disability was not aggravated during or by his service.  38 U.S.C.A. §§ 1110, 1111, 1132, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  A March 2011 letter contained the notice necessary regarding the service connection claim decided herein.  Notice was provided prior to the initial adjudication of the claim.  Additionally, neither the claimant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  VA's duty to notify has been satisfied.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  Service treatment records (STRs) and available VA and private post-service treatment records been obtained.  The claimant has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records. 

The Veteran was afforded the appropriate VA examinations and opinions for his claim in 2015 and 2016.  The Board finds that the VA examinations and opinions obtained in this case, taken together, are adequate, as they are predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements, and provides all the necessary information in order to properly consider the claims, including a supporting explanation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, there must be compliance with the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In a May 2015 remand, the Board directed the AOJ to obtain (in pertinent part) records from the Social Security Administration (SSA) and post-service treatment records, and then schedule the Veteran for an examination.  In July 2015, SSA provided copies of the Veteran's records.  The Veteran underwent a VA examination in August 2015.  VA and private treatment records were obtained in 2015.  In a September 2016 remand, the Board (in pertinent part) requested that the AOJ obtain VA treatment records and an addendum medical opinion regarding the etiology of the Veteran's left shoulder disability.  VA treatment records were obtained in September 2016.  The requested VA medical opinion was obtained in October 2016.  Accordingly, the Board finds compliance with prior remands.  See Stegall, 11 Vet. App. at 271  .

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.

II.  Merits of the Service Connection Claim

Service connection may be established for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a chronic (permanent) worsening of the condition beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Establishing entitlement to service connection generally requires having: (1) competent and credible evidence of current disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a correlation ("nexus") between the disease or injury in service and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For a showing of chronic disease in service, or within an applicable presumptive period, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  However, service connection based on a theory of continuity of symptomatology is applicable only for those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a condition identified in § 3.309 (a) as chronic, per se, so resultantly is subject to this alternative continuity of symptomatology proof and pleading exception provided by § 3.303 (b). 

A veteran is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

According to 38 C.F.R. § 3.304 (b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304 (b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994). 

If a preexisting disability is noted upon entry into service, the Veteran may not bring a claim for service connection for that disability on a direct-incurrence basis, only instead a claim for aggravation of the disability during or as a result of his service.  But in this circumstance, the provisions of 38 C.F.R. § 1153 apply and he has the burden of establishing aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); see also 38 C.F.R. § 3.306. 

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (holding that VA, rather than the claimant, bears the burden of proving that a disability preexisted service and was not aggravated therein); 70 Fed. Reg. 23 ,027, 23,029 (May 4, 2005) (applies to claims pending on or filed after May 4, 2005). 

A preexisting disease will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Mere temporary or intermittent flare-ups of a preexisting injury or disease are insufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  But clear and unmistakable evidence is required to rebut the presumption of aggravation when the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003).

That said, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability). 

Independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is incapable of opining on matters requiring medical knowledge. In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Notably, however, laypersons also have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

 Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that service connection is warranted for his left shoulder disability.  The Veteran has alleged that he did not have a pre-existing left shoulder injury, but injured the shoulder in basic training and that it has bothered him ever since.  See January 2011 claim, April 2012 Statement in Support of Claim and July 2012 VA Form 9. 

In this case, STRs note treatment for a left shoulder problem.  On a February 1975 service entrance examination, the Veteran's upper extremities were normal.  During his first week of active duty service, he complained of left shoulder pain and dislocation.  Recurrent dislocation of the left shoulder was diagnosed.  A February 21, 1975 STR notes that he complained of left shoulder pain of one and a half years duration.  A February 24, 1975 X-ray study revealed normal findings and no evidence of dislocation.  A February 25, 1975 Medical Board determined that the Veteran's recurrent left shoulder dislocation existed prior to service, was not an incident to service, and was not aggravated by active duty.  The Veteran was found to be medically unfit for induction.  The exit examination report was signed by the Veteran and indicated that there had been no changed in his physical condition since his entrance examination.

Post service treatment records reflect continuing complaints and treatment for left shoulder problems.  

A private hospital stated that the Veteran's treatment records from January to March 1987 did not exist.  See September 12, 2015 response letter.  This same provider was able to provide treatment records from 2012.

On July 2011 VA examination, the examiner determined that the Veteran's service entrance examination showed that he had an unstable chronic dislocating left shoulder, with no explanation as to any previous injury.  He noted that the Veteran was seen one time in service for a dislocated shoulder but that there is no indication that he injured his shoulder in service.  Severe degenerative joint disease of the left shoulder was diagnosed.  The examiner determined that the Veteran's current diagnosis "does not fit" with his service entrance physical or the brief time he spent in service and opined that his disability is therefore unrelated to his military service.  Contrary to the VA examiner's observation, however, the Veteran's upper extremities were normal on clinical evaluation on examination for service entry.  Therefore, the case was remanded for another VA opinion.

Records from SSA show that the Veteran was awarded disability benefits for fractures of upper limb (primary diagnosis).  Records from SSA include a December 2011 private treatment record, which notes that the Veteran reported having a Bristow procedure in the 1970's while still in the military for shoulder dislocation.  He then underwent a shoulder fusion surgery in the mid-1980's, which failed (the fusion did not take).  

A May 2005 private X-ray report notes that one of the surgical screws had broken at the glenoid fossa.  A July 2005 private X-ray report notes that the broken screw and another screw had been removed.  

Private treatment records note that the Veteran underwent a left shoulder hemi-arthroplasty on in January 2012.  At that time, he reported that the pain was severe and that he had very limited to no range of motion.  Ibuprofen did not help.  He was unable to use the left shoulder because of pain and dysfunction.  A post-operative follow-up X-ray report in January 2012 revealed two metallic screws in the glenoid.  There was no evidence of hardware complications.  No fracture or subluxation was seen.  There was normal anatomical alignment of the AC joint and glenohumeral joints.  Soft tissues were unremarkable.

On VA examination in April 2015, the examiner reviewed the claims file.  The diagnosis was total shoulder arthroplasty secondary to degenerative joint disease due to condition of chronic dislocating left shoulder.  The Veteran reported that during basic training, his left shoulder gave out on the horizontal bars.  Currently, he complained of weakness and limited range of motion.  The examiner opined it was less likely than not (less than 50% probability) that the claimed shoulder disability was incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated:

It is well documented regarding the condition of 'chronic dislocation' per [the Veteran's] own admission when attending sick call the morning of February 21, 1975 as [the Veteran] communicated he had been seen before and instructed to return (should the issue recur), in addition, the physician entered "c/o L shoulder x 1 1/2 years".  [The Veteran's] exam, suggestive of disqualifying pathology, was referred to Orthopedics, who confirmed same, issuing protective profile so as to NOT further harm [his] pre-existing condition, in order to expedite [his] return to civilian status.  [His] documentation stated clearly and to the point the condition existed prior to service, was NOT service connected, nor service aggravated.  This was NOT an issue of aggravation in that [his] shoulder had previously existed in this condition and as such remained for another 2 years before undergoing surgical intervention.  This examiner is in full agreement with the Board, having been a member of such gatherings in the past; i.e. Aeromedical accident investigation and review boards.  The diagnosis of Adhesive Capsulitis ("Frozen Shoulder") as residual of the total shoulder arthroplasty is, and of itself, a non-verbal proclamation of denial and self-neglect.  There is no evidence of chronic or on-going medical condition associated with and/or aggravated by [the Veteran's] military service.

The Board once again remanded the case for another medical opinion, because the 2015 VA examiner utilized an erroneous standard in offering his opinion that it is less likely than not that the left shoulder disability is related to service.

An October 2016 VA medical opinion shows the examiner reviewed the claims file and then opined that the available STRs indisputably support that the Veteran's left shoulder disability preexisted his service and was not aggravated by military service beyond the natural progression of the disability.  In particular, the examiner noted that the X-ray findings in service were normal and showed no dislocation.  Moreover, at the time of separation, the Veteran confirmed no changes in his physical exam since last exam done on at service entrance.  The examiner concluded that there is no documentation of dislocation of left shoulder during service.  She stated:

The exam during sick call is not consistent with dislocation.  Since [the Veteran] stated he had history of recurrent shoulder dislocation, he was separated to avoid dislocation in near future and he remained in physical profile to protect the shoulder until his discharge.  The [STRs] showed only shoulder pain which was not present on exit exam.  The available records showed he had progression of the left shoulder condition in 1987 which is unrelated to service.

Because a left shoulder disability was not noted on entry, the presumption of soundness attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  As explained, to rebut this presumption of soundness, VA must show by clear and unmistakable evidence both that the disability existed prior to service and that it was not aggravated by service or that any worsening of the disability was not above and beyond the condition's natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003).

After considering the relevant evidence, the Board finds that the presumption of soundness has been rebutted by the required clear and unmistakable evidence showing that a left shoulder disability preexisted the Veteran's service and was not chronically worsened by it, so aggravated beyond its natural progression.  This burden to show no aggravation of a preexisting disease or disorder during service is an "onerous" one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258   (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  As mentioned, it is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the non-aggravation result be "undebatable." Cotant, 17 Vet. App. at 131, citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

The Board reached this conclusion by reviewing the relevant evidence discussed, which reflects the Veteran's report of left shoulder pain of one and a half years duration in a February 21, 1975 STR.  More importantly, the Board also bases its opinion on the VA examiners' findings, particularly the October 2016 VA examination's finding, that the left shoulder disability both preexisted service and was not aggravated thereby, and that any worsening of the upper respiratory disorder was by the natural progression of the disorder, so not above and beyond it.  The Board finds the October 2016 VA opinion, along with the other VA opinions from 2001 and 2015, to be highly probative because they are based on a review of the pertinent evidence in its entirety and because the examiners provided the necessary explanatory rationale for their conclusions - indeed, citing to specific evidence in the file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). 

Because the alleged left shoulder disability preexisted the Veteran's period of service, service connection for the claimed disability can only be granted on the basis of aggravation.  38 C.F.R. § 3.306.  And because the 2016 examiner found that any worsening of the claimed disability was due to its natural progression, service connection for this disability on the basis of aggravation is precluded.  Id.  To reiterate, mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service," unless the underlying condition, itself, as contrasted with mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service. 

The Board is mindful of the Veteran's assertions regarding the origins of his present-day left shoulder disability.  However, since the condition at issue is medically complex, rather than simple, there has to be medical evidence supporting this notion of aggravation of the pre-existing disability.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

The preponderance of the evidence is against the claim of entitlement to service connection for a left shoulder disability, so the benefit-of-the doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b).  Thus, this claim must be denied.


ORDER

Service connection for a left shoulder disability is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


